Citation Nr: 1007924	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.	Whether there is new and material evidence to reopen a 
claim for service connection for tinnitus.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to 
September 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 


FINDINGS OF FACT

1.	The Board denied service connection for bilateral hearing 
loss in a March 2005 decision.  The Veteran did not appeal 
the Board decision and it is final.

2.	Evidence received since the March 2005 Board decision is 
duplicate or cumulative of evidence previously considered 
and does not raise a reasonable possibility of 
substantiating the claim of service connection for 
bilateral hearing loss.

3.	A claim of service connection for tinnitus was previously 
denied by the RO in March 2004.  The Veteran was notified 
of this decision and of his appellate rights.  He did not 
timely appeal.

4.	Evidence received since the March 2004 ratings decision is 
duplicate or cumulative of evidence previously considered 
and does not raise a reasonable possibility of 
substantiating the claim of service connection for 
tinnitus.


CONCLUSION OF LAW

1.	The March 2005 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.	New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.	The March 2004 RO decision denying the claim of service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.	New and material evidence sufficient to reopen the claim 
of entitlement to service connection for tinnitus has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In October 2007, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This letter also explained to the Veteran why his 
claims were denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In addition, the October 2007 notice provided the Veteran 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter postdated the 
initial adjudication, no prejudice is apparent.  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  To be clear, VA does not have a duty to provide 
the veteran a VA examination and/or an opinion if the claim 
is not reopened. See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).

New and Material Evidence and Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2005, the Board denied the Veteran's claim for 
service connection for bilateral hearing loss.  He did not 
appeal that decision.  Therefore, it is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A March 2004 rating decision denying service connection for 
tinnitus is also final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence and be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Bilateral Hearing Loss 

In the March 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, as hearing loss was noted upon examination 
prior to induction and there was there any evidence 
demonstrating that the disorder was aggravated during active 
service.  In addition, although a June 2003 VA examination 
opined it was likely the Veteran's hearing loss was due to 
noise exposure during service, the VA examiner did not review 
the Veteran's in-service treatment record.  Therefore, the 
Board found a subsequent March 2004 VA examination, which 
included a review of the Veteran's in-service treatment 
record, to be persuasive as the VA examiner found the 
disorder existed prior to service and was not aggravated by 
any incident of active service.   See Board Decision, dated 
March 2005.

The Veteran filed to reopen the claim of service connection 
for bilateral hearing loss in September 2007.  Evidence 
submitted for this claim includes VA and private treatment 
records reporting treatment for bilateral hearing loss and 
tinnitus loss and lay statements by the Veteran since October 
2000.  

The Veteran submitted a duplicate copy of a November 2002 
private treatment record from the ENT Surgical Clinic.  This 
evidence states the  Veteran has "severe to profound, 
[sensorineural hearing loss], bilaterally."  See ENT 
Surgical Clinic record, dated November 2002.  However, this 
evidence is not new or material as it was previously 
considered prior to the March 2005 Board Decision.  

VA treatment records submitted after the March 2005 Board 
Decision include records dated between October 2000 and 
October 2007.  The Board finds that much of these records are 
duplicates and already considered, namely the VA treatment 
records dated from October 2000 to August 2004.  Again, these 
records are not new or material was they were previously 
considered prior to the March 2005 Board Decision.

The VA treatment records dated after August 2004 are absent 
of any clear nexus opinion regarding the Veteran's bilateral 
hearing loss, and no suggestion that preexisting hearing loss 
was aggravated by his military service.  Although the 
evidence is "new," in that the records were not previously 
seen, these VA treatment records are not material since they 
are merely cumulative of medical evidence previously 
considered by the RO and the Board.  The evidence previously 
considered already established that the Veteran had a 
bilateral hearing loss disability prior to service, and this 
"new" evidence fails to cure the defects presented by the 
previous decision, namely the lack of evidence that the 
preexisting hearing loss disability was aggravated by 
service.  

Finally, the Veteran stated that his hearing loss started 
when a stove exploded in 1962 while he was stationed in 
Korea.  He stated that he was treated by a doctor who gave 
him drops for his ears.  See Veteran's Statement in Support 
of Claim, dated January 2008.  While this statement is 
"new", the Board finds it is not probative to support the 
Veteran's claim.  The Veteran is considered competent to 
report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation"); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at particular time following service).  Upon review of the 
Veteran's in-service treatment records, however, there is no 
indication he received treatment for injuries from a stove 
explosion such a hearing loss or ringing in his ears.  The 
Board recognized that unsupported lay statements, even if 
new, do not serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In addition, the Board finds that his reports of when hearing 
loss began are inconsistent upon review of the record.  At 
the May 2003 hearing before a Decision Review Officer, he 
stated his hearing loss was aggravated by rattling of pots 
and pans in his duties as a cook.  He stated his hearing has 
increasingly become worse since service.  However, in June 
2003 the VA examiner noted that the Veteran reported a 
history of extensive loud noise exposure from equipment, 
gunfire, and combat noise while stationed in Korea.  In his 
March 2004 VA examination, the Veteran denied combat, combat 
noise exposure, or trauma to his ears.  In light of these 
inconsistent accounts of when his hearing loss symptomatology 
began, the Board is unable to afford the Veteran's statements 
probative value with respect to the question of whether the 
Veteran's hearing loss was aggravated during service.  See 
Caluza v. Brown, 7 Vet. App. 478, 511 (1995).

In addition, the Veteran contends that his bilateral hearing 
loss was caused by military service.  Lay persons can provide 
an account of observable symptoms, such as in this case the 
Veteran's observation that he has difficulty hearing and when 
he first noticed having problems with his hearing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As such, the request to 
reopen is denied. 

Tinnitus

The March 2004 rating decision denied the Veteran's claim of 
service connection for tinnitus because the evidence did not 
verify the Veteran's history of acoustic trauma in service 
and it could not be accepted as sufficient to relate the 
tinnitus diagnosis to his military service.  See Ratings 
Decision, dated March 2004.

Evidence submitted for this claim is limited to VA and 
private treatment records reporting treatment for tinnitus 
since March 2004.  The Veteran's VA treatment records dated 
from October 2000 to October 2007 are absent of any nexus 
opinion relating the Veteran's tinnitus to his military 
service.  Although the evidence is "new," in that the 
records were not previously seen, these numerous VA treatment 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO.  The 
evidence previously considered already established that the 
Veteran had tinnitus, and this "new" evidence fails to cure 
the defects presented by the previous decision, namely the 
lack of evidence that tinnitus was incurred in service or 
causally related to service or that it was aggravated by 
service.  

As stated above the private treatment record is limited to 
the duplicate copy of the November 2002 ENT Surgical Clinic 
report.  This record is not new and material as it was 
previously considered in the March 2004 decision.  
Furthermore, the Board considered the Veteran's statement 
that he has experienced ringing in his ears since the stove 
explosion in 1962.  See Form 9, dated June 2008.  Again, 
there is no evidence of complaint or treatment for the 
disorder in the Veteran's in-service treatment records or the 
July 1963 separation examination.  Although this lay 
statement is "new," it is unsupported and does not reopen 
the previously denied claim.  See Moray, supra.  Accordingly, 
the request to reopen the claim for service connection for 
tinnitus must be denied.


ORDER

The request to reopen a claim of service connection for 
bilateral hearing loss is denied.

The request to reopen a claim of service connection for 
tinnitus is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


